DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al, WO2016/056591.
The examiner notes that Nishiguchi et al, US2017/0291976, has been used as an equivalent English translation of WO2016/056591.
Nishiguchi discloses the production of a carboxyl-containing polymer composition comprising a carboxyl-containing polymer, and a polyhydric alcohol fatty acid ester alkylene oxide adduct, corresponding to the claimed nonionic surfactant (for claim 1). Said carboxyl-containing polymer is prepared by polymerizing a monomer mixture comprising (meth)acrylic acid (for claims 1, 10), an α, β-unsaturated comonomer, and a monomer having at least two ethylenically unsaturated groups such as pentaerythritol tetraallyl ether  (for claims 1, 7, 10) (abstract, ¶0036, 0039-0042). Nishiguchi teaches that the α, β-unsaturated comonomer is particularly preferred to be chosen from the stearyl methacrylate, eicosanyl methacrylate, behenyl methacrylate, and tetracosanyl methacrylate (¶0041); note that these compounds all correspond to the claimed (meth)acrylate ester (for claims 1, 10) (see specification ¶0014). The prior art carboxyl-containing polymer therefore corresponds to the claimed alkyl-modified carboxyl group-containing copolymer (for claim 1). Nishiguchi teaches that the prior art composition is made by copolymerizing the recited monomers in the presence of the polyhydric alcohol fatty acid ester alkylene oxide adduct (for claim 10) (¶0070; examples). The prior art composition can be isolated in the form of a fine powder (for claim 8) and is used as a thickener (for claim 9) (¶0079-0080). Finally, Nishiguchi teaches that a neutral viscous solution of the prior art composition is preferably characterized by a light transmittance  of 90% or more (for claim 2) (¶0085) and a viscosity of 20000 to 80000 (for claim 4) (¶0084).
Regarding the claimed amounts of each component: The prior art carboxyl-containing copolymer is polymerized from a mixture comprising 100 parts (meth)acrylic acid,  0.1 to 20 parts of the α, β-unsaturated comonomer, and 0.01 to 10 parts of the monomer having two or more unsaturated groups (¶0039, 0042); note that these ranges all overlap the claimed ranges (for claim 1). Additionally, Nishiguchi teaches that the polyhydric alcohol fatty acid ester alkylene oxide adduct is present in an amount of 0.1 to 5 parts per 100 parts (meth)acrylic acid (¶0057), overlapping the claimed range (for claim 1).
Nishiguchi does not particularly point to the production of a polymer comprising the claimed amounts of each component.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  (MPEP § 2144.05).
As noted above, the ranges disclosed by the prior art all overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one ordinary skill in the art to prepare a thickener having the claimed composition in view of the teachings of Nishiguchi (for claim 1).
Regarding claims 3, 5, and 6:  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113).
As discussed earlier in this Action, the prior art teaches the production of a carboxyl-containing polymer which 1) is made from the same monomers combined in the same ratio as the claimed invention, 2) is made via the same process of polymerizing the monomers in the presence of a nonionic surfactant as the claimed invention, and 3) is characterized by the same properties of light transmittance and viscosity of a neutral solution as the claimed invention. Given that the prior composition appears to be identical to the claimed composition, it is reasonably expected that it would have the same properties as those used to define the instant copolymer. The burden is therefore shifted to the applicant to provide evidence of an unobvious difference between the claimed invention and the prior art (for claims 3, 5, 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765      

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765